     Case 2:19-cv-00965-KJM-CKD Document 43 Filed 02/02/21 Page 1 of 2


 1

 2

 3

 4

 5

 6                                       UNITED STATES DISTRICT COURT

 7                            FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9    CIRON B. SPRINGFIELD,                               No. 2:19-cv00965-KJM-CKD P
10                          Plaintiff,
11           v.                                           ORDER
12    A. VALENCIA, et al.,
13                          Defendants.
14
              Plaintiff is a state inmate proceeding pro se and in forma pauperis in this civil action that
15
     was filed pursuant to 42 U.S.C. § 1983. Although this case was closed on October 16, 2020,
16
     plaintiff filed correspondence with the court on February 1, 2021 indicating that he is actively
17
     suicidal. In light of the urgency of the information, the court will construe this filing as a motion
18
     for immediate injunctive relief and require a response from the Deputy Attorney General.
19
            Accordingly, IT IS HEREBY ORDERED that:
20
            1.    Plaintiff’s declaration (ECF No. 42) is construed as a motion for immediate injunctive
21
                  relief.
22
            2. So construed, the Deputy Attorney General shall file a response to the motion within
23
                  72 hours from the date of this order.
24
            3. The Clerk of Court is directed to serve a copy of this order and plaintiff’s
25
                  correspondence on Monica Anderson, Supervising Deputy Attorney General.
26
            4. An additional copy of this order shall be served via facsimile transmission to the
27
                  immediate attention of Dawn Santos, Litigation Coordinator at Mule Creek State
28
                                                          1
     Case 2:19-cv-00965-KJM-CKD Document 43 Filed 02/02/21 Page 2 of 2


 1               Prison at (209) 274-5018.

 2           5. The Clerk of Court shall send plaintiff a form for filing a § 1983 complaint. If

 3               plaintiff chooses to file a complaint concerning the allegations in his letter, a copy of

 4               this order shall be retroactively filed in the new civil case.

 5   Dated: February 2, 2021
                                                        _____________________________________
 6
                                                        CAROLYN K. DELANEY
 7                                                      UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13   12/spri0965.newcomplaint.emergency.docx

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
